Citation Nr: 0833231	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
bilateral hearing loss and tinnitus.  

In July 2008, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that exposure to loud noises from combat 
artillery and vehicular noise exposure from driving trucks in 
an ammunition convoy caused his current bilateral hearing 
loss and tinnitus.  Service records reveal that the veteran's 
military occupational specialty (MOS) was a motor 
transportation officer, and he also received training as a 
vehicle driver.  After discharge from service, the veteran 
worked at a saddle manufacturer and as a machinist for 
approximately twenty years.  The veteran asserts that service 
connection is warranted for his bilateral hearing loss and 
tinnitus.  

Review of the record shows that in April 2008, the veteran 
was afforded a VA audiological examination.  During the 
examination, the veteran informed the examiner that he was 
exposed to loud noises while on active duty and during his 
civilian job as a machinist.  When asked if he used hearing 
protection during his employment as a machinist, the veteran 
was noted as stating "sometimes."  

Upon review of the claims file and physical examination of 
the veteran, the examiner diagnosed the veteran with severe 
high frequency sensorineural hearing loss for both ears.  The 
examiner stated that the veteran has bilateral severe high 
frequency sensorineural hearing loss that is consistent with 
a history of loud noise exposure.  She specifically noted 
that the veteran's civilian occupation involved more years of 
loud noise exposure than his military time and opined that 
his hearing loss and tinnitus are not related to his military 
noise exposure.  

During the July 2008 hearing, the veteran testified that 
after discharge from service, he worked for a saddle 
manufacturer, which exposed him to a low noise environment.  
More importantly, he explained that his employment as a 
machinist required him to wear hearing protection, and the 
only time he did not wear hearing protection was when the 
noise level was not elevated enough to require protection.  

Based upon the veteran's statements during the July 2008 
hearing, the Board finds that an additional VA opinion is 
necessary to determine whether the veteran's hearing loss and 
tinnitus are related to his active service.  It appears that 
the veteran has clarified his statement made during the April 
2008 VA examination relating to his post service employment 
as a machinist.  Thus, the Board requests that the VA 
examiner who conducted the April 2008 examination of the 
veteran to review the claims file, particularly the 
transcript from the July 2008 opinion, and provide an opinion 
in an addendum.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

1.  Contact the VA examiner who conducted 
the April 2008 VA examination and have 
the examiner indicate whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
hearing loss and tinnitus are related to 
his military service.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellant 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




